DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8-A, filed December 11, 2021, with specification objections, have been considered and are accepted. The specification objections have been withdrawn.
Applicant’s arguments, see page 8-A, filed December 11, 2021, with claim objections, have been considered and are accepted. The claim objections have been withdrawn.
Applicant’s arguments, see page 8-A, filed December 11, 2021, with respect to the claim rejections under 35 U.S.C. §112(b) have been considered and are accepted. The 35 U.S.C. §112(b) have been withdrawn.
Applicant’s arguments, see page 8-A, filed December 11, 2021, with respect to the claim rejections under 35 U.S.C. §102(a)(1) and 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection ere necessitated by Applicant’s amendments, the instant Office action has been made final.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on December 11, 2021. Claims 1-9, 11, 13-15 and 18-20 are pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1-8, 11, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20030168360 A1), in view of Klevana et al. (US 20130015030 A1).
Regarding Claim 1, Zheng teaches a container (20) comprising:
An upper end comprising an opening (40), wherein an internal surface of the upper end is cushioned. (Wherein Zheng teaches the covering (62) can be made from the same material as the covering (24), which can comprise a “soft fabric”). (Fig. 1, [0009], [0022], [0029])
A cushioned base (36) comprising wheels (52). (Wherein Zheng teaches the covering (24), can comprise a “soft fabric”). (Fig. 1; [0009], [0022], [0026])
A main body section (24) connecting the upper end (32) to the base (36);
At least one ring member (22) attached to the main body section (20), wherein the ring member forms a complete, uninterrupted ring corresponding to a cross-sectional geometry of the main body section (20) and provides impact protection to contents placed within the main body of the container (20). (Wherein wire (22) is taught extending from end to end). (Fig. 1; [0019] – [0020])
Wherein the ring member (22) is composed of an at least semi-rigid material (wherein Zheng teaches a strong yet springy metal). (Fig. 2; [0022])
Wherein the cross-sectional geometry has a size corresponding to size of one or more pieces of recreational equipment. (Wherein it can be seen in Figure 5 that the structure may be modified to receive recreational balls). (Figs. 1-2, 5; [0032])

	Zheng does not teach the base being comprised of a rigid material.
	Klevana further teaches a golf bag travel cover (10) incorporating a rigid base (13) with wheels (14). (Fig. 1; [0015])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the collapsible container as provided by Zheng, and substitute base of the collapsible container with a rigid base as taught by Klevana et al. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the base of the collapsible container as taught by Zheng, for the rigid base of Klevana et al., in order to enhance the durability of the collapsible container as it is maneuvered along the ground.

	Regarding Claim 2, Zheng, modified above, further teaches wherein the main body section (20) is formed of flexible material (wherein Zheng teaches the use of fabrics as a material) and the container is collapsible. (Wherein Zheng teaches “the structure can be easily collapsed”). (Figs. 1-2; [0024] – [0025])

	Regarding Claim 3, Zheng, modified above, further teaches wherein the at least one ring member (22) comprises a plurality of rings (wherein Zheng teaches coils (23)) and the container is to collapse longitudinally by bringing the plurality of rings (wherein Zheng teaches coils (23)) into proximity with each other. (Figs. 1-2; [0020], [0025])

	Regarding Claim 4, Zheng, modified above, further teaches wherein the opening comprises a lid (50). (Fig. 1, [0029])

Regarding Claim 5, Zheng, modified above, further teaches wherein a portion of the lid (50) is permanently attached to the main body section (20) to form a hinge (64) where the upper end (32) and main body section (20) meet. (Wherein Zheng teaches the hinge may be produced through stitching). (Fig. 1; [0029])

	Regarding Claim 6, Zheng, modified above, further teaches wherein the lid (50) comprises a fastener (66, 68) to fasten the lid (50) to the main body section (20) and close the opening (40). (Fig. 1; [0029])

	Regarding Claim 7, Zheng, modified above, further teaches wherein the fastener (66,68) comprises one of a zipper, snap, or hook-and-loop fastener. (Wherein Zheng teaches the use of Velcro®). (Fig. 1; [0029])

	Regarding Claim 8, Zheng, modified above, further teaches wherein the lid (50) is at least partially composed of an at least semi-rigid material (58). (Wherein Zheng teaches it may be comprised of the same material as the support wire (22)). (Fig. 1; [0029])

	Regarding Claim 11, Zheng, modified above, further teaches wherein the ring member (22) comprises a circular ring. (Wherein Zheng teaches a coiled shape). (Figs. 1-2; [0023])

	Regarding Claim 13, Zheng, modified above, further teaches wherein the ring member comprises a shape corresponding to a cross-section of particular recreational equipment. (Wherein it can be seen in Figure 5 that the structure may be modified to receive recreational balls). (Figs. 1-2, 5; [0032])

	Regarding Claim 14, Zheng, modified above, teaches all of the elements of the present invention as applied to claim 13 above.
	Zheng does not teach the pieces of recreational equipment comprises one of a golf bag, a snowboard, or skis.
	Klevana et al. teaches a collapsible container (10), wherein the pieces of recreational equipment comprises a golf bag. (Fig. 1; [0015])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the collapsible container as provided by Zheng, and provide that the contents contained by the collapsible container would be a golf bag as taught by Klevana et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements it would provide for a collapsible container that can safely stow a golf bag for travel or relocation.

	Regarding Claim 15, Zheng, modified above, further teaches wherein the opening (50) comprises the only opening (40) for placing contents (72a) within the main body (20) of the container (20). (Wherein Zheng doesn’t teach any further openings). (Figs. 1, 5; [0020])
	
Regarding Claim 20, Zheng, modified above, further teaches wherein the ring member (22) comprises a plurality of ring members (wherein Zheng teaches coils (23)) and each of the plurality of ring members comprises a unitary ring formed from an at least semi-rigid material (wherein Zheng teaches wire (22) comprised of coils (23) is made of a “strong yet springy material”). (Fig. 1-2; [0023], [0025])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20030168360 A1), in view of Klevana et al. (US 20130015030 A1), as applied to claim 1 above, and further in view of Campbell (US 20170233138 A1).

	Regarding Claim 9, Zheng, modified above, teaches all of the elements of the present invention as applied to claim 1 above.
	Zheng does not teach that an interior surface of the lid comprises an elastomeric padding, and the interior surface of the lid is enclosed within the container when the lid is closed.
	Campbell teaches an interior surface of the lid (12’’) comprises an elastomeric padding (81), and the interior surface of the lid (12’’) is enclosed within the container (10) when the lid (12’’) is closed. (Fig. 4C; Page 9, Lines 4-13)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the collapsible container as provided by Zheng, and provide for an elastomeric padding on the interior surface of the lid as taught by Campbell. When applying a known technique to a known device ready for improvement to yield .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20030168360 A1), in view of Klevana et al. (US 20130015030 A1), as applied to claim 1 above, and further in view of McGregor (US 20110248040 A1).

	Regarding Claim 18, Zheng, modified above, teaches all of the elements of the present invention as applied to claim 1 above. Zheng additionally teaches that the container (20) is collapsible. (Fig. 1; [0025])
	Zheng does not teach that the at least one ring member comprises a plurality of rings of graduating size, and the plurality of rings are configured to nest when the container is in a collapsed state.
	McGregor teaches the at least one ring member (12) comprises a plurality of rings (12A-12D) of graduating size, and the plurality of rings (12A-12D) are configured to nest (Figs. 5 - 6) when the container is in a collapsed state. (Figs. 1-6; [0049], [0057])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the collapsible container as provided by Zheng, and provide for a plurality of graduating sized rings that collapse in a nested state as taught by McGregor. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20030168360 A1), in view of Klevana et al. (US 20130015030 A1), as applied to claim 1 above, further in view of Turpeau (US 20140001001 A1).

	Regarding Claim 19, Zheng, modified above, teaches all of the elements of the present invention as applied to claim 1 above. Zheng does not teach the container, further comprising a rod to provide longitudinal support to the container when in an extended state, wherein the ring member is not connected to the rod.
	Turpeau teaches a container (1900), further comprising a rod (1960) to provide longitudinal support to the container (1900) when in an extended state (19b), wherein the ring member is not connected to the rod (1960). (Figs. 19a-19b; [0072] – [0075])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the collapsible container as provided by Zheng, and incorporate the longitudinal support rod as taught by Turpeau. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements it would provide for a collapsible container that can be expanded or collapsed with the aid of a telescopic support rod.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Abel (US 6830170 B2), teaches a collapsible decoy bag.
Williams (US 20080135550 A1), teaches a collapsible portable container.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733